Citation Nr: 0608267	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  03-25 277A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 
10 percent for the residuals of a left knee laceration with 
traumatic arthritis.

2.  Entitlement to an effective date earlier than July 31, 
2001, for the grant of service connection for the residuals 
of a left knee laceration with traumatic arthritis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to December 
1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  
The veteran has withdrawn his appeal of the denial of service 
connection for hypertension.

The issue of entitlement to a higher rating for the left knee 
disability is addressed in the remand portion of the decision 
below and is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The AMC will notify the 
veteran if further action is required on his part.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for the 
residuals of a left knee laceration in July 1996.  The 
veteran was notified of that decision, but failed to perfect 
an appeal of the decision and that decision is final.

2.  Following the July 1996 decision the veteran did not 
again claim entitlement to service connection for the 
residuals of a left knee laceration until August 24, 1999.




CONCLUSION OF LAW

The veteran is entitled to an effective date of August 24, 
1999, for the grant of service connection for the residuals 
of a left knee laceration.  38 U.S.C.A. §§ 5101, 5110 (West 
2002); 38 C.F.R. §§ 3.155, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2005).  
The effective date of an award of disability compensation 
shall be the day following separation from service or the 
date entitlement arose if the claim is received within one 
year of separation, otherwise the date of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) 
(West 2002); 38 C.F.R. § 3.400(b)(2) (2005).

The veteran initially claimed entitlement to service 
connection for a left knee disability in June 1996.  The RO 
denied that claim in July 1996, and the veteran submitted a 
notice of disagreement in September 1996.  The RO issued a 
statement of the case in September 1996, but the veteran 
failed to submit a substantive appeal within one year of the 
July 1996 decision.  Although he testified that he did not 
receive the September 1996 statement of the case, the 
document in the claims file shows that it was mailed to his 
latest address of record and was not returned as 
undeliverable.  He is, therefore, presumed to have received 
the statement of the case.  See Davis v. Principi, 17 Vet. 
App. 29, 37 (2003).  Because he did not timely submit a 
substantive appeal, the July 1996 decision is final and an 
effective date based on the June 1996 claim cannot be 
established.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.1103 (1996).

The veteran submitted a statement on August 24, 1999, in 
which he indicated that he was appealing the denial of 
service connection for the left knee disability, and he also 
stated that he was requesting that his claim be reopened and 
that he be re-evaluated for a left knee disability.  The RO 
informed him in August 1999 that his appeal of the July 1996 
decision was not timely, but did not respond to his request 
to reopen his claim.  Service connection for the left knee 
disability was subsequently established, based on a statement 
received July 31, 2001.

In the August 1999 statement the veteran clearly indicated 
that he was claiming entitlement to service connection for a 
left knee disability.  In accordance with 38 C.F.R. § 3.155, 
that statement constituted an informal claim for service 
connection, which was not finally adjudicated until the 
September 2002 grant of service connection.  The Board will 
weigh in his favor any doubt regarding the existence of a 
left knee disability in August 1999.  The Board finds, 
therefore, that the veteran is entitled to an effective date 
of August 24, 1999, for the grant of service connection for 
the residuals of the left knee laceration with traumatic 
arthritis.

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish entitlement to 
an earlier effective date in July 2005.  The RO also informed 
him of the information and evidence that he was required to 
submit, including any evidence in his possession, and the 
evidence that the RO would obtain on his behalf.  The Board 
finds, therefore, that VA has fulfilled its duty to inform 
the veteran of the evidence he was responsible for 
submitting, and what evidence VA would obtain in order to 
substantiate his claim.  Although the notice was sent 
following the decision on appeal, the delay in issuing the 
notice was not prejudicial to the veteran because he has been 
awarded an effective date earlier than that claimed.

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO obtained the VA 
treatment records he identified.  He has not indicated the 
existence of any other evidence that is relevant to his 
appeal, and the Board concludes that all relevant data has 
been obtained for determining the merits of his appeal.


ORDER

An effective date of August 24, 1999, is established for the 
grant of service connection for the residuals of a left knee 
laceration with traumatic arthritis.


REMAND

The veteran testified in August 2005 that his left knee 
disability had worsened since his most recent VA examination 
in August 2002.  The Board finds that an additional 
examination is required to determine the extent of the 
veteran's current disability involving his left knee.  
Accordingly, this issue is remanded for the following:

1.  Provide the veteran a VA medical 
examination in order to determine the 
current severity of his left knee 
disability.  The claims file and a copy 
of this remand should be made available 
to and be reviewed by the examiner.  The 
examination should include any diagnostic 
tests or studies that are deemed 
necessary.

2.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, re-
adjudicate the issue remaining on appeal.  
If the benefit sought on appeal remains 
denied, provide the veteran and his 
representative a supplemental statement 
of the case.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.




______________________________________________
N. W. Fabian
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


